Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 1 of 11            FILED
                                                                2018 Oct-04 AM 10:11
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 2 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 3 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 4 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 5 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 6 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 7 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 8 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 9 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 10 of 11
Case 7:18-cv-01626-LSC Document 1 Filed 10/03/18 Page 11 of 11
